DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2019 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. [US 2011/0215660].
Claim 1, Goto et al. discloses a flange [170] for an electrical machine [100] configured to at least partially cover winding overhangs [162; figure 7] that form part of the electrical machine, the flange [170] comprising a chamber [172]9 able to receive a cooling fluid [paragraphs 0074-0075], wherein the flange comprises at least one first orifice [170i] and at least one second orifice [170i] allowing cooling fluid to enter the chamber or allowing the cooling fluid to leave the chamber [paragraph 0105], said chamber having a profile complementary to that of at least one winding overhang [figure 7]. 
Claim 2, Goto et al. discloses the flange according to claim 1, wherein the chamber [172] is configured to be leakproof as regards the winding overhangs [paragraph 0114, the 3 forming portions are integrally formed by resin]. 
Claim 9, Goto et al. discloses the flange according to claim 1, wherein the flange [170] comprises a single circular accommodation intended to receive a plurality of winding overhangs [figure 7].
Claim 13, Goto et al. discloses an electrical machine comprising: a plurality of coils [167], a stator [150] comprising a lamination stack upon which are installed the coils [figures 2 and 3], the plurality of coils having winding overhangs [162, figures 1 and 7], each winding overhang longitudinally protruding beyond the lamination stack [figures 1 and 7], a mobile rotor [120] in rotation on the inside of the stator by means of a shaft [130], and at least one flange [170] according to claim 1 [figures 1 and 7]. 

Claim 15, Goto et al. discloses the electrical machine according to claim 14, wherein the cooling fluid duct [171] above the coils and/or the cooling fluid duct [171] along the coils communicates with the chamber [172] formed on the inside of at least one flange [170, figure 33].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. [US 2011/0215660] in view of NISSAN MOTOR CO LTD [JP 2005/261,084] (hereafter “Nissan”).
	Claim 3, Goto et al. discloses the flange according to Claim 3 wherein the flange [170] comprises a separating plate [301] dividing the flange separating the flange into a cooling intake and a cooling output part [figures 29 and 30].
	Goto et al. fails to teach that the flange comprises a separating plate dividing the flange between an outer part and an inner part, the separating plate also dividing the chamber between an outer chamber located on the outer part and an inner chamber located on the inner part. 
	Nissan teaches a flange [generally 10 or 11] for an electric machine [figures 1-4] where the flange a separating plate [figure 4, there is a plate in flange 10/11 directing the flow of coolant] dividing the flange between an outer part and an inner part [figure 3], the separating plate also dividing the chamber [cavities 10 and 11] between an outer chamber located on the outer part and an inner chamber located on the inner part.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the flange of Goto et al. to change the flow of the coolant therein as 
Claim 4, Goto et al. as modified discloses the flange according to claim 3, wherein Nissan teaches that the separating plate protrudes radially and towards the outside of the flange beyond a peripheral face that delineates the outer part and the inner part [figure 10], the separating plate can be designed to protrude radially as in figure 10 between 10a and 11a].
	Claim 5, Goto et al. as modified discloses the flange according to claim 3, wherein Nissan teaches that the separating plate comprises at least one slit allowing communication between the outer chamber and the inner chamber [figures 4 and 5].
Claim 6, Goto et al. as modified discloses the flange according to claim 3, with the exception of the second orifices located on the inner part are angularly offset in relation to the first orifices located on the outer part. 
Nissan further teaches that a first orifice [10a] and a second orifice [11a] for allowing cooling fluid to enter the chamber [10/11] or allowing the cooling fluid to leave the chamber [10/11] can be adjusted and moved around the flange as needed [figures 1, 2, 4-8, 10 and 14] .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto et al. in view of Nissan as further taught by Nissan so that the second orifices located on the inner part are angularly offset in relation to the first 
Claim 7, Goto et al. as modified discloses the flange according to claim 3, wherein Nissan teaches the separating plate comprises notches [figures 4, 10 and 14] allowing circulation of the cooling fluid between an outer cylindrical space located on the side of the outer part and an inner cylindrical space located on the side of the inner part [the openings at the ends of the walls to allow coolant to flow to the next passage]. 

Allowable Subject Matter
Claims 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571) 272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837